Citation Nr: 0008636	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether proceeds from an inheritance disbursed in 1992, 1993, 
and 1994, are properly considered as countable income for 
purposed of improved pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1941 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 decision by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which retroactively terminated the veteran's VA 
improved pension benefits based on his receipt of proceeds 
from an inheritance effective February 1, 1992, and 
thereafter retroactively reduced his improved pension 
benefits effective February 1, 1993.  The veteran perfected 
his appeal as to the issue as listed on the front page of 
this decision.  


FINDINGS OF FACT

1.  In December 1988, the veteran was notified of his award 
of improved pension benefits effective December 1, 1988.  

2.  In April 1995, correspondence was received from a private 
individual showing that the veteran received proceeds from an 
inheritance which were disbursed in 1992, 1993, and 1994.  

3.  In July 1995, the veteran's award of improved pension 
benefits was adjusted to include the inheritance 
disbursements as part of his income during 1992, 1993, and 
1994, which resulted in the retroactive termination of his 
improved pension benefits effective February 1, 1992, and 
thereafter the retroactive reduction of his improved pension 
benefits effective February 1, 1993.  


CONCLUSION OF LAW

The $9,215 in inheritance disbursement proceeds in 1992, the 
$953.88 in inheritance disbursement proceeds in 1993, and the 
$25 in inheritance disbursement proceeds in 1994, 
respectively, are countable income for purposes of improved 
pension benefits.  38 U.S.C.A. §§ 1503, 1521, (West 1991); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In December 1988, the veteran was notified of his award of 
improved pension benefits effective December 1, 1988.  In his 
award letter, the veteran was provided a VA Form 21-8768.  
This form informed him that he was obligated to provide 
prompt notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery. It further 
stated that when reporting income, the total amount and 
source of all income received should be reported.

Thereafter, the veteran submitted annual Improved Pension 
Eligibility Verification Reports (EVRs) in January 1990, 
December 1990, July 1991, March 1992, February 1993, and 
January 1994.  In those EVRs, the veteran never reported 
having any income from inheritance disbursement proceeds.  

In April 1995, correspondence was received from an attorney 
showing that the veteran received proceeds from an 
inheritance which were disbursed in 1992, 1993, and 1994.  
Specifically, it was indicated that he received $9,215 in 
inheritance disbursement proceeds in 1992, $953.88 in 
inheritance disbursement proceeds in 1993, and $25 in 
inheritance disbursement proceeds in 1994.  In July 1995, the 
veteran's award of improved pension benefits was adjusted to 
include the inheritance disbursements as part of his income 
during 1992, 1993, and 1994, which resulted in the 
retroactive termination of his improved pension benefits 
effective February 1, 1992, and thereafter the retroactive 
reduction of his improved pension benefits effective February 
1, 1993.  

The veteran asserts that he provided half of the proceeds to 
his estranged wife and used the rest for upkeep on his home.  
He maintains that these funds were not sufficient to properly 
repair his home.  The veteran contends that inheritance 
proceeds should not be considered countable income for 
improved pension purposes.  

Under the applicable governing legal criteria, the maximum 
rate of improved pension is reduced by the amount of the 
countable income of the veteran.  38 U.S.C.A. § 1521 (West  
1991); 38 C.F.R. § 3.23 (1999).  The amount of any 
nonrecurring income, such as an inheritance, is added to the 
annual rate of income for a 12-month period beginning on the 
date from which it is countable.  38 C.F.R. § 3.273(c) 
(1999).  In determining income for purposes of entitlement to 
pension under the improved pension program, payments of any 
kind from any source are counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (1994).  38 
U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 (1999). 

In this case, the veteran received the income in question 
from proceeds from an inheritance from his uncle which was 
disbursed to him in 1992, 1993, and 1994.  Although a number 
of exclusions from countable income are set forth under 38 
C.F.R. § 3.272 (1999), such as welfare payments, the value of  
maintenance furnished by a relative, friend or charitable 
organization, and the profit from the sale of property under 
certain circumstances, the type of benefit received by the 
veteran is not listed among the exclusions.  The Board is 
cognizant of the veteran's contention that his estranged 
wife, who is not a dependent for VA purposes, received half 
of the additional income in question, but a review of the 
record shows that the veteran was provided the payments in 
question.  The veteran has not provided any supporting 
documentation that his estranged wife was legally entitled to 
receive half of those payments.  The Board is also aware of 
the veteran's limited financial resources, but the pertinent 
law and regulations do not exclude inheritance proceeds from 
countable income for improved pension purposes.  

In light of the law and regulations, the Board finds that it 
is clear that the sum of inheritance proceeds in questions 
for the years 1992, 1993, and 1994, respectively, are 
countable income for purposes of determining the veteran's 
eligibility for improved pension benefits.  Thus, the Board 
concludes that the $9,215 in inheritance disbursement 
proceeds in 1992, the $953.88 in inheritance disbursement 
proceeds in 1993, and the $25 in inheritance disbursement 
proceeds in 1994, respectively, must be considered as 
countable income for purposes of improved pension benefits.  
38 U.S.C.A. §§ 1503, 1521, (West 1991); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (1999). 


ORDER

The appeal is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


